Citation Nr: 0627017	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-43 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an apportionment of the veteran's disability 
benefits on behalf of his minor child.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from September 1983 to 
February 1990.  The claimant/appellant is the custodian and 
mother of the veteran's minor child.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision in which the RO denied 
the appellant an apportionment of the veteran's VA disability 
benefits on behalf of his minor child.  The appellant filed a 
notice of disagreement (NOD) in August 2004, and the RO 
issued a statement of the case (SOC) in October 2004.  The 
appellant filed a substantive appeal in November 2004.

The appellant requested a hearing before a member of the 
Board at the RO; however, she failed to attend a hearing 
scheduled for April 8, 2005.  Notice of the scheduled hearing 
was sent to the appellant's address of record more than a 
month before the scheduled hearing and was not returned as 
undeliverable.  No request for rescheduling was received.  
Therefore, the request for hearing is deemed withdrawn.  See 
38 C.F.R. § 20.704(d) (2005).

For the reason expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the parties when further 
action, on their part, is required. 


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

The claimant and the veteran are parents of a minor child, 
T.N.W.  The appellant, who is also custodian of the minor 
child, has asserted, inter alia, that she has not received 
any child support since April 2004 and that the veteran is 
nearly $18,000 in arrears.  Although the claimant provided a 
detailed accounting of her income and expenses, the veteran 
did not respond to a request from the RO that he provide the 
same sort of accounting of his expenses and income.  The 
Board observes, however, that outpatient treatment records in 
October 2003 include notation that the veteran was actually 
employed by VA at that time (even his hourly wage was 
reported).  

Under these circumstances, the Board finds that the veteran 
should be afforded another opportunity to supply an 
accounting of his income, expense and asset.  The RO should 
notify the veteran that, if he fails to respond, it will 
consider the evidence of record-to include the October 2003 
records, noted above-in determining whether he has income in 
addition to his VA compensation benefits for purposes of 
adjudicating the apportionment claim.  To facilitate an 
equitable decision in this matter, the RO should also give 
the appellant another opportunity to provide information in 
support of her appeal-specifically as regards any changes in 
the income and expense information previously furnished.  

The RO's letter to each party should request all pertinent 
evidence in his or her possession, and explain that he or she 
has a full one-year period for response.  See 38 U.S.C.A 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2005) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the appellant a 
letter requesting that she provide all 
pertinent evidence in her possession, and 
explain the type of evidence that is her 
ultimate responsibility to submit-
specifically, evidence and/or information 
pertaining to any changes to the monthly 
income and expense information previously 
furnished.  The RO's letter should clearly 
explain to the appellant that she has a 
full one-year period to respond (although 
VA may decide the claim within the one-
year period).

2.  The RO should also invite the veteran 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit-evidence and/or 
information pertaining to his monthly 
income and expenses, as well as his 
assets.  The RO should explicitly notify 
the veteran that, if he fails to respond, 
the RO will consider whether indications 
of employment and hourly wages referenced 
in October 2003 outpatient treatment 
records constitute evidence that the 
veteran has income in addition to his VA 
disability compensation.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested action, 
and any additional notification and/or 
development deemed necessary, the RO 
should readjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority.  If the veteran fails to 
respond to the request for income, 
expense, and assert information, the RO 
should consider whether indications of 
employment and hourly wages referenced in 
October 2003 outpatient treatment records 
constitute evidence that the veteran has 
income in addition to his VA disability 
compensation in adjudicating the claim.

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran, as well as the appellant, an 
appropriate supplemental SOC that includes 
clear reasons and bases for its 
determinations, and afford each an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The parties need take no action 
until otherwise notified, but each may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).



